IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


J.V.,                                        : No. 329 MAL 2018
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
C.K.,                                        :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

DENIED.